Upon the evidence in this case, viewing it, as we must, in the light most favorable to the appellant, I am not persuaded that it can be held, as a matter of law, that the parties on the trip to Seattle were not joint adventurers. The question was for the jury to determine under proper instructions from the court. Hurley v.Spokane, 126 Wn. 213, 217 P. 1004; Jensen v. Chicago, M. St. P.R. Co., 133 Wn. 208, 233 P. 635; O'Brien v. Woldson,149 Wn. 192, 270 P. 304, 62 A.L.R. 436; White v. Stanley,169 Wn. 342, 13 P.2d 457; Alexiou v. Nockas, 171 Wn. 369,17 P.2d 911; Bates v. Tirk, 177 Wn. 286,31 P.2d 525; Pickering v. Stearns, 182 Wn. 234, 46 P.2d 394;Forman v. Shields, 183 Wn. 333, 48 P.2d 599; Meacham v.Gjarde, 194 Wn. 526, 78 P.2d 605.
While the parties may not have entered into a formal agreement to share the expenses of the trip, such an agreement may be inferred from their actions. The small amounts contributed by the parties to the common fund, for the purchase of gas, is not determinative of the question. The contributions were adequate to the accomplishment of their undertaking.
Stress is laid upon the absence of any agreement or understanding with respect to joint control in the movement and operation of the car. Of course, they could not all three drive; one of them had to perform *Page 379 
that operation, and it seems to have been tacitly assigned to the respondent.
Believing that the judgment of the trial court should be reversed, I am constrained to dissent from the majority opinion.
BLAKE, C.J., MAIN, and MILLARD, JJ., concur with GERAGHTY, J.